         Case 2:20-cv-11154-JFW-SK Document 15 Filed 01/27/21 Page 1 of 1 Page ID #:115




                                UNITED STATES DISTRICT COURT                                                 JS-6
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES -- GENERAL

Case No.       CV 20-11154-JFW(SKx)                                               Date: January 27, 2021

Title:         Aaron Echols, Sr. -v- CMRE Financial Services, Inc.

           PRESENT: HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

                 Shannon Reilly                                 None Present
                 Courtroom Deputy                               Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFFS:                     ATTORNEYS PRESENT FOR DEFENDANTS:
               None                                                       None

 PROCEEDINGS (IN CHAMBERS):                ORDER REMANDING ACTON TO LOS ANGELES
                                           COUNTY SUPERIOR COURT

         In light of Plaintiff’s representation in the Joint Report filed January 25, 2021 (Docket No. 12)
 that his small claims complaint is based on California’s Rosenthal Fair Debt Collection Practices Act,
 Cal. Civ. Code §1788.1(a) and not the Fair Credit Reporting Act, this action is REMANDED to Los
 Angeles County Superior Court.

           IT IS SO ORDERED.




                                               Page 1 of 1                     Initials of Deputy Clerk sr
